REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
Claims 1 and 18, as amended, are allowed because the prior art of record fails to disclose or suggest a device, or a method thereof, comprising a primary circuit and a secondary circuit with the connections and operations as recited in the claims and “wherein the secondary circuit configured to: when the primary signal is initialized to the second state upon power-up, initialize a first ring counter to a random value comprised in a first finite sequence, the first finite sequence comprising a first reference value, change the value of the first ring counter by running through the first finite sequence in a circular fashion, deliver at an output: i) a secondary signal in the first state, when the value of the first counter is different from the first reference value, and ii) the primary signal generated by the primary circuit, when the value of the first ring counter is equal to the first reference value” as recited in the claims.
	Claims 2-17 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842